               Case 4:13-cr-00145-YGR Document 47 Filed 08/24/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ROBERT S. LEACH (CABN 196191)
   Assistant United States Attorney
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        Fax: (510) 637-3724
          Email: robert.leach@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          OAKLAND DIVISION
12

13   UNITED STATES OF AMERICA,                        )   Case No. CR 13-145 YGR
                                                      )
14           Plaintiff,                               )   ADMINISTRATIVE MOTION TO SEAL
                                                      )   EXHIBITS A, B, C, AND D TO DECLARATION
15      v.                                            )   OF AUSA ROBERT S. LEACH IN SUPPORT OF
                                                      )   UNITED STATES’ OPPOSITION TO
16   MATTHEW AARON LLANEZA,                           )   DEFENDANT’S MOTION TO REDUCE
                                                      )   SENTENCE PURSUANT TO 18 U.S.C.
17           Defendant.                               )   § 3582(c)(1)(A)(i) AND [PROPOSED] ORDER
                                                      )
18                                                    )

19
                            NOTICE OF MOTION AND ADMINISTRATIVE MOTION
20
             Pursuant to Local Rule of Criminal Procedure 56-1, the United States respectfully moves for an
21
     order sealing the following documents:
22
               1    EXHIBITS A, B, C, AND D TO DECLARATION OF AUSA ROBERT S. LEACH IN
23                  SUPPORT OF UNITED STATES’ OPPOSITION TO DEFENDANT’S MOTION TO
                    REDUCE SENTENCE PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)(i)
24

25           Sealing Exhibits A, B, and C is appropriate because they are detailed medical records of the

26 defendant. Sealing Exhibit D is appropriate because it is Probation’s Presentence Investigation Report,

27 which is not public.

28

     U.S.’ ADMIN. MOT. & [PROPOSED] ORDER
     CASE NO. CR 13-145 YGR                          1
             Case 4:13-cr-00145-YGR Document 47 Filed 08/24/20 Page 2 of 2




 1         For these reasons, the government submits there is good cause to grant sealing.

 2 DATED: August 17, 2020                                      Respectfully submitted,

 3                                                             DAVID L. ANDERSON
                                                               United States Attorney
 4

 5
                                                               ________________________
 6                                                             ROBERT S. LEACH
                                                               Assistant United States Attorney
 7

 8                                         [PROPOSED] ORDER
 9         The Court, having considered the government’s Administrative Motion to Seal Exhibits A, B, C,
10 and D to Declaration of AUSA Robert S. Leach in Support Of United States’ Opposition to Defendant’s

11 Motion To Reduce Sentence Pursuant To 18 U.S.C. § 3582(C)(1)(A)(I) and [Proposed] Order, hereby

12 GRANTS the motion and ORDERS that the following documents shall be filed under seal:

13           1   EXHIBITS A, B, C, AND D TO DECLARATION OF AUSA ROBERT S. LEACH IN
                 SUPPORT OF UNITED STATES’ OPPOSITION TO DEFENDANT’S MOTION TO
14               REDUCE SENTENCE PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)(i)
15

16         IT IS SO ORDERED.

17 Dated: _____________________

18                                              __________________________________________
                                                THE HONORABLE YVONNE GONZALEZ ROGERS
19                                              UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28

     U.S.’ ADMIN. MOT. & [PROPOSED] ORDER
     CASE NO. CR 13-145 YGR                        2
